Citation Nr: 0816931	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased initial rating for post-
operative residuals, meniscectomy, right knee, evaluated as 
noncompensable from March 30, 1972, and 10 percent disabling 
from February 14, 1976.

2.  Entitlement to an initial rating in excess of 10 percent 
for limitation of motion on flexion due to arthritis, right 
knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for limitation of motion on extension due to arthritis, right 
knee.

4.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

When the case was last before the Board in June 2006, it was 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time the Board remanded this case in June 2006, the 
veteran was representing himself, despite being previously 
represented by an attorney.  Thereafter, the veteran secured 
representation from the New York State Division of Veterans' 
Affairs.  The paperwork signed on December 7, 2007 declaring 
such representation was filed with the RO in New York, New 
York, on December 13, 2007.  The AMC did not receive notice 
of such representation until February 15, 2008.  

Because the last supplemental statement of the case was 
issued on December 8, 2007, the veteran's current 
representative from the New York State Division of Veterans' 
Affairs has not received a copy of the December 2007 
supplemental statement of the case, has not reviewed the 
claims folders, and has not submitted a VA Form 646, to 
include any argument on behalf of the veteran.  Therefore, a 
remand is in order so that these actions can be completed. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran's 
representative from the New York State 
Division of Veterans' Affairs a copy of 
the supplemental statement of the case 
that was issued on December 8, 2007.  

2.  The RO/AMC should allow the veteran's 
New York State Division of Veterans' 
Affairs representative to review the 
claims files and submit a VA Form 646 on 
the veteran's behalf.

3.  Thereafter, if additional evidence is 
received the RO/AMC should readjudicate 
the issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



